Title: To George Washington from Gouverneur Morris, 29 March 1782
From: Morris, Gouverneur,Knox, Henry
To: Washington, George


                        
                            Sir
                            Elizabeth town 29 March 1782
                        
                        Colo. Smith delivered your Excellency’s Letter of the twenty eighth, between four and five Yesterday
                            Afternoon. You mention having had Intimations, that under the Idea of the Cessation of Hostilities a Number of People
                            intend to come over from New York to our Lines, and express your particular Desire that no Persons coming from the Enemy
                            may be permitted to Land, except the Commissioners and those immediately connected with them. The bad Weather of Yesterday
                            prevented those Gentlemen from coming hither, & we expect them to Day. We have desired Captain Dayton to suffer no
                            Persons to land except those who come in the Vessel with the Commissioners; presuming that this is the best Line of
                            Distinction which can at present be drawn.
                        We are much inclined to doubt the Truth of the Information your Excellency has received. The Situation of the
                            Enemy is such as would naturally induce Caution in permitting Persons to come hither whose discretion as well as
                            fidelity, they are not perfectly assured of. And when our relative circumstances are considered, it must be evident that a
                            reciprocal Communication would probably preponderate in our favor. facts, as far as they have come to our Knowledge,
                            justify this Reasoning; and there is an additional force derived to it from the Consideration that they have had, and
                            (untill Regulations are made which neither Congress nor their Servants are entirely competent to) will have a constant
                            Intercourse with this Country while we cannot derive that Benefit from it which we now may by having here Characters in
                            whom we can confide such as Colo. Ogden.
                        There are several Persons whom we may perhaps see here, and whom it is of infinite Importance to see; but
                            who would be suspected on Admittance after a strong Line of Discrimination had been drawn. We have, for Instance, a strong
                            Probability of gaining some of the Enemy’s Pilots. one of the best of them whose name is Morris was unfortunately taken
                            prisoner the Day before Yesterday and will come from Brunswick this Day. On the whole we beg Leave to submit it to your
                            Excellency, whether it might not be better to wink at an Intercourse from which we may now derive Benefit, and which will
                            at other times subsist to our Prejudice. If however your Excellency should be of a different Opinion, we will rigidly
                            comply with your Wishes, as far as possibly We can. We shall write to your Excellency upon the other Subjects of your
                            Letter by Colo. Smith who will wait here for the Purpose. We have the Honor to be with great Respect your Excellency’s most obedient &, humble Servant
                        
                            H. Knox
                            Gouvr Morris
                        
                    